Citation Nr: 1401254	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-03 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-surgical anterior fusion L5-S1, degenerative disc disease, chronic strain, and traumatic arthritis of the lumbar spine, to include whether the reduction from 40 percent to 10 percent was warranted. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis and strain of the left shoulder, to include whether reduction from 20 percent to 10 percent was warranted. 

3.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis and strain of the right shoulder.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1979 to November 1983.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a March 2010 rating decision, the RO granted service connection for the right shoulder disorder and assigned a 20 percent disability evaluation effective August 19, 2009, and continued a 40 percent disability evaluation for the lumbar spine disorder.  

In the meantime, in a March 2010 rating decision, the RO granted service connection for the left shoulder disability and assigned a 20 percent evaluation effective August 19, 2009.  

Subsequently, in a July 2011 rating decision, the RO, in part, proposed to reduce the disability evaluation for the lumbar spine disability from 40 percent disabling to 10 percent disabling, and for the left shoulder disability from 20 percent disabling to 10 percent disabling.  In an October 2011 rating decision, the RO effectuated the reductions for the lumbar spine disability to 10 percent disabling effective January 1, 2012, and the left shoulder disability to 10 percent disabling, effective January 1, 2012.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In his May 2010 VA Form 9, the Veteran requested a Board hearing at the RO, which he reiterated in correspondences received in July 2010 and August 2011.   Then in his February 2012 VA Form 9, the Veteran indicated that he did not want a Board hearing.  However, most recently in his June 2012 VA Form 9, the Veteran indicated that he wanted a videoconference hearing.  Therefore, based on his most recent communication with the Board, the Board will remand this matter to provide the Veteran with a hearing.  38 C.F.R. § 3.103(c) (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



